Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-6 are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/19/2019 and 02/11/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “determination unit” in claims 1-6, “processing unit” in claims 1, 4, and 6, “saving unit” in claim 2. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/004964 A1 by Litichever et al. (hereafter referred to as Litichever), in view of US 2013/204484 A1 by Ricci et al. (hereafter referred to as Ricci).

Regarding claim 1, Litichever teaches a relay device connected to an in-vehicle network (see at least Fig. 6 and ¶¶ [0016], [0137]-[0138]; “a security system with gateway capabilities in a vehicle”), the relay device comprising:
a first determination unit configured to receive a message from an external device containing data that needs to be sent within a predetermined time to an in-vehicle device connected to the in-vehicle network, and send out the received message through a predetermined path based on the determined result (see at least ¶ [0052]-[0053]; “messages received from an external interface are classified and then forwarded onto a communication bus to an ECU);
a second determination unit configured to determine whether an acquired
message is an unauthorized message due to an unauthorized intrusion (see at least ¶ [0054]; “authentication procedure is performed on the messages”); and
a relay processing unit configured to relay the acquired message to at least the in-vehicle device, wherein: the first determination unit is configured to, when the first determination unit determines that the received message is the high priority transfer message, send out the high priority transfer message through a first path that runs from the first determination unit to the relay processing unit without passing through the second determination unit (see at least ¶ [0152]-[0158]; “critical messages are directly routed to their intended destination through the bus system”);
the first determination unit is configured to, when the first determination unit determines that the received message is a normal priority transfer message different from the high priority transfer message, send out the normal priority transfer message to the relay processing unit through a second path that runs from the first determination unit to the relay processing unit via the second determination unit; and the relay processing unit is configured to output the normal priority transfer message, acquired through the second path, to the in-vehicle device (see at least ¶¶ [0152]-[0158] and [0183]-[0185]; “non-critical messages .
Litichever does not specifically disclose the relay processing unit is configured to output the high priority transfer message, acquired through the first path, to the second determination unit and the in-vehicle device.
In the same field of endeavor, Ricci teaches the relay processing unit is configured to output the high priority transfer message, acquired through the first path, to the second determination unit and the in-vehicle device (see at least ¶ [0248]; forwarding messages in a vehicle through a gateway and/or firewall depending on their criticality).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Litichever with Ricci in order to effectively authenticate and send high priority messages. 
 
Regarding claim 2, Litichever in view of Ricci teaches the relay device according to claim 1.  In addition, Litichever teaches the method further comprising: a saving unit provided in the second path, the saving unit being configured to temporarily save the normal priority transfer message; and a third determination unit provided in the second path, the third determination unit being configured to acquire the normal priority transfer message and determine whether the acquired normal priority transfer message is an authorized message that satisfies a predetermined condition, wherein: the saving unit is configured to save the normal priority transfer message output to the second path; the third determination unit is configured to read the normal priority transfer message from the saving unit at predetermining timing; and the third determination unit is configured to, when the read normal priority transfer message is the authorized message, output the normal priority transfer message to the second determination unit (see at least ¶ 0158]-[0168]).

Regarding claim 3, Litichever in view of Ricci teaches the relay device according to claim 2.  In addition, Litichever further teaches wherein the third determination unit is configured to, when the second determination unit determines that the normal priority transfer message output to the second path is the unauthorized message, discard the normal priority transfer message (see at least ¶ 0158]-[0168]).

Regarding claim 4, Litichever in view of Ricci teaches the relay device according to claim 1.  In addition, Litichever further teaches wherein the relay processing unit is configured to, when the second determination unit determines that the high priority transfer message output to the first path is the unauthorized message, discard a response message that is received from the in-vehicle device as a response to the high priority transfer message (see at least ¶ 0158]-[0168]).

Regarding claim 5, Litichever in view of Ricci teaches the relay device according to claim 1.  In addition, Litichever further teaches wherein the second determination unit is configured to, when the second determination unit determines that at least one of the high priority transfer message and the normal priority transfer message is the unauthorized message, provide the first determination unit with notification that the at least one of the high priority transfer message and the normal priority transfer message is the unauthorized message (see at least ¶ [0208]-[0210]).

Regarding claim 6, Litichever in view of Ricci teaches the relay device according to claim 1.  In addition, Litichever teaches the method further comprising a fourth determination unit configured to determine whether a message received by the relay processing unit from the in-vehicle device is the high priority transfer message, wherein: when the fourth determination unit determines that the message received by the relay processing unit from the in-vehicle device is the high priority transfer message, the relay processing unit is configured to duplicate the high priority transfer message and output the high priority transfer messages respectively to the second determination unit and the in-vehicle device; when the fourth determination unit determines that the message received by the relay processing unit from the in-vehicle device is the normal priority transfer message, the second determination unit is configured to acquire the normal priority transfer message; the second determination unit is configured to, when the acquired normal priority transfer message is not the unauthorized message, output the normal priority transfer message to the relay processing unit; and the relay processing unit is configured to output the normal priority transfer message, acquired from the second determination unit, to an intended in-vehicle device (see at least ¶ [0052]-[0054], [0116], [0150]-[0158], and [0183]-[0185]).
Prior Art
12.	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.  US 2018/0302338 A1 by Yousefi et al. teaches data and multimedia communication within a vehicle.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NATASHA W COSME/           Primary Examiner, Art Unit 2465